DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
			General Remarks
1/ Claims 1-20 are pending
2/ Claims 1, 16 and 20 are independent
3/ IDS filed 05/06/2021 has been considered
4/ Application claims priority date of 02/10/2020

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 claims “ecteronic device comprising: data plane…; control plane..:”. However, these are logical or abstract representations of network architecture. It is not clear how logical representation corresponds to a structure or component to be comprised in a device. It is not clear if the claim is referencing to components in these logical network representations to be comprised in the electronic device.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 10-13, 16, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dong (CN 109547341A), further in view of Sundaram (US pg. no. 20140211621).
Regarding claim 1. Dong discloses an electronic device (page. 5, discloses this embodiment provides a link aggregation load balancing system, including a control plane and a forwarding plane (data plane). The controller in the control plane corresponds to electronic device), comprising: 
5ports (page. 5, discloses this embodiment provides a link aggregation load balancing system, including a control plane and a forwarding plane (data plane)… The forwarding plane is used to forward the received large-flow session according to the allocated port (port)); 
a data plane, coupled to the ports, configured to direct packets or frames in a network based at least in part on destinations of the packets or frames, wherein the ports are associated with physical links that use communication protocols (page. 5, fifth embodiment, discloses this embodiment provides a link aggregation load balancing system, including a control plane and a forwarding plane (data plane)… The forwarding plane is used to forward the received large-flow session according to the allocated port (port). It is also used to schedule the remaining sessions to be forwarded according to the forwarding weight of each port); 
	a control plane coupled to the data plane (page 7, seventh embodiment discloses as shown in FIG. 2, the control plane workflow in this embodiment includes the following steps: S101. Configure the link aggregation and the corresponding port through the network management system, and send the corresponding link aggregation information to the forwarding plane), configured to:  
10determine one or more first communication performance metrics of a first port in a first physical link in a link aggregation group (LAG) (page 5, Fifth Embodiment discloses This embodiment provides a link aggregation load balancing system, including a control plane and a forwarding plane. The control plane includes a timer module; page. 7, seventh embodiment discloses The timer module (part of control plane) obtains the traffic statistics of each port (determining metric of each link) from the forwarding plane every second, and adjusts the forwarding weight of each port of the link aggregation according to the load of each port)and one or more second communication performance metrics of a second port in a second physical link in the LAG (page 5, Fifth Embodiment discloses This embodiment provides a link aggregation load balancing system, including a control plane and a forwarding plane. The control plane includes a timer module; page. 7, seventh embodiment discloses The timer module (part of control plane) obtains the traffic statistics of each port (determining metric of each link) from the forwarding plane every second, and adjusts the forwarding weight of each port of the link aggregation according to the load of each port); and 
	But, Dong does not explicitly disclose:
assign, based at least in part on the determined one or more first 15communication performance metrics and the determined one or more second communication performance metrics, a given packet or a given frame to the first port or the second port in the LAG.  
However, in the same field of endeavor, Sundaram discloses assign, based at least in part on the determined one or more first 15communication performance metrics and the determined one or more second communication performance metrics, a given packet or a given frame to the first port or the second port in the LAG([0042-0044] discloses the process 410, the network switching unit (e.g., switch 100) collects flow control metrics for egress ports (e.g., the egress ports 150a-150n) assigned to a LAG (e.g., the LAG 130); [0043] At the process 420, the network switching unit determines if a new flow has been received; [0044] At the process 430, the network switching unit assigns or hashes the new flow to an egress port. In some embodiments, the new flow may be assigned to the egress port based, at least in part, on the flow control metrics collected in process 410).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention was effectively filed to combine the teaching of Dong with Sundara. The modification would allow effective load sharing among aggregated links using the dynamic capability status of the links for an effective load distribution in the LAG.
Regarding claim 2. The combination discloses electronic device of claim 1.
Sundara discloses, wherein the computer network device comprises a switch ([0042] discloses the process 410, the network switching unit (e.g., switch 100) collects flow control metrics for egress ports (e.g., the egress ports 150a-150n) assigned to a LAG (e.g., the LAG 130)).  
Regarding claim  203. The combination discloses electronic device of claim 1.
Sundara further discloses, wherein the network comprises: a wired network, a wireless network ([0019] discloses network switching product 100 forwarding network traffic received on multiple incoming network links 110a-110m using a link aggregation group 130 according to some embodiments… According to some embodiments, the network traffic may include one or more flows. Each of the one or more flows may include a stream of packets and/or packet segments being forwarded from a corresponding source node to a corresponding destination node. The network connecting source and destination corresponds to wired/wireless network).  
Regarding claim 4. The combination discloses electronic device of claim 1.
Dong discloses, wherein the control plane is configured to define at least the first port in the first physical link and the second port in the second physical link as being part of the LAG (page. 7, seventh embodiment discloses the control plane workflow in this embodiment includes the following steps:S101. Configure the link aggregation and the corresponding port through the network management system, and send the corresponding link aggregation information to the forwarding plane).  
Regarding claim 10. The combination discloses electronic device of claim 1.
Sundara discloses, wherein a given communication performance 10metric comprises utilization ([0027] One possible strategy to include information about the egress ports 150a-150n is to consider the utilization of the egress ports 150a-150n in the hashing decision. Utilization is the amount of traffic being handled by a port. An egress port handling more traffic typically has a higher utilization than an egress port handling less traffic. If two egress ports have the same capacity, then the egress port with a higher utilization is using more of its capacity and is less able to handle any new flow that may be assigned to it).  
Regarding claim 11. The combination discloses electronic device of claim 1.
Sundara further discloses, wherein the assignment provides a more balanced utilization of the first physical link and the second physical link in the LAG than a technique in which the first physical link or the second physical link is randomly or pseudo-randomly selected (0026] The static hashing strategies and the round robin hashing strategy (randomly or pseudo-randomly selected ) all make hashing decisions based on a limited view of network traffic. Each of the strategies only utilizes flow-based information in making hashing decisions. The static hashing strategies rely on information in the headers contained in the flows and the round robin strategy makes assignments based on the arrival of flows, packets, and/or packet segments at the ingress ports 120a-120m. None of these strategies consider what is taking place on the egress ports 150a-150n. Some of the shortcomings of the static hashing strategies and the round robin hashing strategies might be alleviated by considering information about the egress ports 150a-150n. [0027] One possible strategy to include information about the egress ports 150a-150n is to consider the utilization of the egress ports 150a-150n in the hashing decision. Utilization is the amount of traffic being handled by a port. An egress port handling more traffic typically has a higher utilization than an egress port handling less traffic. If two egress ports have the same capacity, then the egress port with a higher utilization is using more of its capacity and is less able to handle any new flow that may be assigned to it).
Regarding claim  1512. The combination discloses electronic device of claim 1.
Dong discloses, wherein determining the assignment comprises:
	 providing, addressed to a separate controller, information specifying the one or more determined first communication performance metrics and the one or more determined second communication performance metrics Page 6, sixth embodiment discloses the control plane (separate controller) includes a timer module and a basic information module. The timer module includes a port information unit, a scheduling policy unit, a large stream session information unit, and a data stream classification unit…The port information unit is configured to periodically collect the status information of each link aggregation and port from the forwarding plane, collect data forwarding information (information specifying performance metric) in the link aggregation, and calculate the bandwidth utilization of the port. Preferably, the status information is collected once every 1 second from the forwarding plane. The scheduling policy unit is configured to automatically adjust the forwarding weights of each port in the link aggregation according to the average remaining bandwidth of each port read by the port information unit, and implement intelligent dynamic scheduling of the link aggregation and forwarding scheduling algorithm. The adjusted port forwarding weight metric information provided to the forwarding plane corresponds to received information specifying assignment); and receiving, associated with the separate controller, information specifying the 20assignment (Page 7, Seventh Embodiment discloses As shown in FIG. 2, the control plane workflow in this embodiment includes the following steps: S101. Configure the link aggregation and the corresponding port through the network management system, and send the corresponding link aggregation information to the forwarding plane).
Regarding claim 13. The combination discloses electronic device of claim 1.
Dong discloses, wherein the assignment is based at least in part on capabilities of the first physical link and the second physical link in the LAG (Page 7, Seventh Embodiment discloses The port forwarding weight in each link aggregation is set according to the ratio of bandwidth capacity of each port (corresponding link). The specific calculation is as follows:  Port initial forwarding weight = (port forwarding capability / sum of port forwarding capabilities) × 100. The timer module obtains the traffic statistics of each port from the forwarding plane every second, and adjusts the forwarding weight of each port of the link aggregation according to the load of each port. After the timer module reads the statistics of the large-flow session, the session is discussed. The forwarding port performs dynamic intelligent adjustment; the timer module reads).  
Regarding claim 16. Dong discloses a non-transitory computer-readable storage medium for use in conjunction with computer network device, the computer-readable storage medium storing program 291534.2071 (RUC2071-US) instructions that, when executed by the computer network device (page 5, Fifth Embodiment discloses This embodiment provides a link aggregation load balancing system, including a control plane and a forwarding plane. The control plane includes a timer module. The controller of the control plane corresponds to device and the memory of the controller corresponds to storage), cause the computer network device to perform operations comprising: 
determining one or more first communication performance metrics of a first port in a first physical link in a link aggregation group (LAG) (page 5, Fifth Embodiment discloses This embodiment provides a link aggregation load balancing system, including a control plane and a forwarding plane. The control plane includes a timer module; page. 7, seventh embodiment discloses The timer module (part of control plane) obtains the traffic statistics of each port (determining metric of each link) from the forwarding plane every second, and adjusts the forwarding weight of each port of the link aggregation according to the load of each port) and one or more second 5communication performance metrics of a second port in a second physical link in the LAG (page 5, Fifth Embodiment discloses This embodiment provides a link aggregation load balancing system, including a control plane and a forwarding plane. The control plane includes a timer module; page. 7, seventh embodiment discloses The timer module (part of control plane) obtains the traffic statistics of each port (determining metric of each link) from the forwarding plane every second, and adjusts the forwarding weight of each port of the link aggregation )according to the load of each port); 
But, Dong does not explicitly disclose:
assigning, based at least in part on the determined one or more first communication performance metrics and the determined one or more second communication performance metrics, a given packet or a given frame to the first port or 10the second port in the LAG
However, in the same field of endeavor, Sundaram discloses assigning, based at least in part on the determined one or more first communication performance metrics and the determined one or more second communication performance metrics, a given packet or a given frame to the first port or 10the second port in the LAG ([0042-0044] discloses the process 410, the network switching unit (e.g., switch 100) collects flow control metrics for egress ports (e.g., the egress ports 150a-150n) assigned to a LAG (e.g., the LAG 130); [0043] At the process 420, the network switching unit determines if a new flow has been received; [0044] At the process 430, the network switching unit assigns or hashes the new flow to an egress port. In some embodiments, the new flow may be assigned to the egress port based, at least in part, on the flow control metrics collected in process 410).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention was effectively filed to combine the teaching of Dong with Sundara. The modification would allow effective load sharing among aggregated links using the dynamic capability status of the links for an effective load distribution in the LAG.
Regarding claim 19. The non-transitory computer-readable storage medium of claim 16. All the limitations of claim 19 are similar with the limitations of claim 12 above. Claim 12 is rejected on the analysis of claim 12 above.	
Regarding claim 2520. The combination discloses  method for load balancing physical links in a link aggregation group (LAG) comprising: 
All other limitations of claim 20 are similar with the limitations of claim 16 above. Claim 20 is rejected on the analysis of claim 16 above.
Claim(s) 5-6, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Dong (CN 109547341 A), and Sundara (US pg. no. 20140211621), further in view of Isaac (US pg. no. 20200349096).
Regarding claim  255. The combination discloses electronic device of claim 1.
But, the combination does not explicitly disclose:
 wherein the first physical link and the second physical link use different types of media, different communication protocols or both.  
However, in the same field of endeavor, Isaac discloses wherein the first physical link and the second physical link use different communication protocols ([0023] discloses Each UPE aggregates data of multiple ports that may use one or more of different communication protocols (different protocols) according to a configurable or “universal” communication protocol, and transfers the aggregated data over a wired or wireless communication link (or “virtual pipe”). VPIO allows a system to aggregate both low-speed and high-speed industry standard and proprietary protocols, for simultaneous transmission using the configurable or universal communications protocol over one or more links).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention was effectively filed to combine the teaching of the combination with Xu. The modification would allow aggregating links flexibly. The modification would allow aggregating links of different types for an effective LAG system where the type of the link or protocol used is not a constraint.
Regarding claim 6. The electronic device of claim 5
Isaac discloses, wherein the different communication protocols have one or more of: different data rates or speeds([0023] discloses Each UPE aggregates data of multiple ports that may use one or more of different communication protocols according to a configurable or “universal” communication protocol, and transfers the aggregated data over a wired or wireless communication link (or “virtual pipe”). VPIO allows a system to aggregate both low-speed and high-speed (speed) industry standard and proprietary protocols, for simultaneous transmission using the configurable or universal communications protocol over one or more links).  
Regarding claim 17,  The combination discloses non-transitory computer-readable storage medium of claim 16.
All other limitations of claim 17 are similar with the limitations of claim 5. Claim 17 is rejected on the analysis of claim 5 above.
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Dong (CN 109547341 A), Sundara (US pg. no. 20140211621), Isaac (US pg. no. 20200349096), further in view of Xu (US pg. no. 20160380801).
Regarding claim 7. The combination discloses electronic device of claim 5.
The combination does not explicitly disclose, wherein the first physical link and the second physical link use the same medium and the same communication protocol.  
However, in the same field of endeavor, Xu discloses The combination does not explicitly disclose, wherein the first physical link and the second physical link use the same medium and the same communication protocol ([0059] discloses for different sub-aggregated links, protocols thereof may be different or can be distinguished from each other. For example, for the sub-aggregated links 410-1 and 410-2 (corresponds to first and second link with the same protocol), they all run LACP protocols, but the sub-aggregated link 410-1 runs the LACP key #1000. The medium shared by links 410-1 and 410-2 corresponds to medium).  
Therefore, it would have been obvious to a person having ordinary skill in the art ate the time of the invention was effectively filed to combine the teaching of the combination with Xu. The modification would allow aggregating of links of similar type together for efficient link aggregation where the link characteristics of the similar links are easily manageable.
Claim(s) 8 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Dong (CN 109547341 A), and Sundara (US pg. no. 20140211621), further in view of Ford (US pg. no. 20170085467).
Regarding claim 8. The combination discloses electronic device of claim 1.
But, the combination does not explicitly disclose:
 wherein the given packet or the given frame is assigned to a first port or a second port in the LAG based at least in part on a type of 5traffic of a data flow that comprises the given packet or the given frame.  
However, in the same field of endeavor, Ford discloses wherein the given packet or the given frame is assigned to a first port or a second port in the LAG based at least in part on a type of 5traffic of a data flow that comprises the given packet or the given frame ([0068] discloses the switching controller may be configured, by virtue of appropriate programming, to cause the hardware circuits to distribute incoming packets belonging to a link aggregation group (LAG) to one or more active member ports for the LAG based on one or more traffic characteristics (loading, latency, traffic type)).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention was effectively filed to combine the teaching of the combination with Ford. The modification would allow traffic type based forwarding of packets through aggregated link for effective communication and traffic shaping.
Regarding claim 18. The non-transitory computer-readable storage medium of claim 16. All other limitation of claim 18 are similar with the limitations of claim 8 above. Claim 18 is rejected on the analysis of claim 8 above.
Claim(s) 9 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Dong (CN 109547341 A), and Sundara (US pg. no. 20140211621), further in view of Frattura (US pat. No. 7936770).
Regarding claim 9. The combination discloses electronic device of claim 1.
But, the combination does not explicitly disclose: wherein the given packet or the given frame is assigned to a first port or the second port in the LAG based at least in part on a priority associated with a type of traffic of a data flow. 
However, in the same field of endeavor, Frattura discloses wherein the given packet or the given frame is assigned to a first port or the second port in the LAG based at least in part on a priority associated with a type of traffic of a data flow (col. 21, line 67, and col 22, lines 1-7 discloses , the port 24A receives a “voice’ class of network traffic 30B or a high priority unit of network traffic transmit ted by another network device associated with the link aggregation group of virtual port 27. In like fashion, the port 24D receives a “best effort' class of network traffic 30D, the lowest priority of network traffic transmitted from the other network device across the virtual port 27. The port 24B receives a “control priority' class of network traffic 30A).  
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention was effectively filed to combine the teaching of the combination with Frattura. The modification would allow priority based packet forwarding for effective differential communication of packets based on priority for effective priority based service for delay sensitive communications.
Regarding claim 14. The combination discloses electronic device of claim 1.
But, the combination does not explicitly disclose, wherein the assignment assigns different data flows to the first physical link or the second physical link ;
However, in the same field of endeavor, Frattura discloses wherein the assignment assigns different data flows to the first physical link or the second physical link (col. 21, line 67, and col 22, lines 1-7 discloses , the port 24A receives a “voice’ class of network traffic 30B or a high priority unit of network traffic transmit ted by another network device associated with the link aggregation group of virtual port 27. In like fashion, the port 24D receives a “best effort' class of network traffic 30D, the lowest priority of network traffic transmitted from the other network device across the virtual port 27. The port 24B receives a “control priority' class of network traffic 30A).  
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention was effectively filed to combine the teaching of the combination with Frattura. The modification would allow priority based packet forwarding for effective differential communication of packets based on priority for effective priority based service for delay sensitive communications.
Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Dong (CN 109547341 A), and Sundara (US pg. no. 20140211621), further in view of Wang (US pg. no. 20140025736).
Regarding claim 2515. The combination discloses electronic device of claim 1.
But, the combination does not explicitly disclose: wherein the first physical link or the second physical link is a dormant physical link until the assignment of the given packet or the given frame to the dormant physical link.  
However, in the same field of endeavor, Wang discloses wherein the first physical link or the second physical link is a dormant physical link until the assignment of the given packet or the given frame to the dormant physical link (0070] In at least one embodiment, LAG port membership monitoring is conducted following standard LACP procedures. If the monitoring process detects a change in configuration that materially affects the link membership in its current LAAG, then it may be appropriate to remove the link from its current LAG… ports of the leaving unit in all span-cluster Etherchannels will be removed from the Etherchannels and the master will send messages to the remaining units to change hot-standby ports (dormant inks) to active on the unit if they have any hot-standby ports (dormant ports of the dormant link)). 
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention was effectively filed to combine the teaching of the combination with Wang. The modification would allow availability of a communication system and a redundant link for a failure resilient system.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MESSERET F GEBRE whose telephone number is (571)272-8272. The examiner can normally be reached M-F 9:00 AM- 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on 571-2701684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MESSERET F GEBRE/Examiner, Art Unit 2445                        

/TAYLOR A ELFERVIG/Primary Examiner, Art Unit 2445